Citation Nr: 0431418	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-00 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to increased ratings for service-connected right 
knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's case was remanded by the Board for additional 
development in November 2003.  Thereafter, the veteran's 
service-connected right knee disability rating was increased 
to 20 percent by a June 2004 decision by the Appeals 
Management Center (AMC) in Washington, D.C.  A separate 10 
percent rating was awarded by the same decision for right 
knee arthritis.


FINDING OF FACT

The veteran's service-connected knee disability is manifested 
by motion from 5 to 125 degrees, pain on motion, some 
tenderness, swelling and effusion, and mild atrophy of the 
quadriceps muscle, without objective evidence instability.


CONCLUSION OF LAW

Ratings greater than the 20 and 10 percent evaluations 
assigned by the AMC are not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the veteran injured his right knee while 
playing basketball during service in April 1956.  His service 
medical records (SMRs) show that x-rays at the time were 
negative.  The veteran was treated for a period of time and 
found to have a complete painless range of motion of the 
right knee in June 1956.

The veteran was noted to have residual relaxation of the 
right anterior cruciate ligament at the time of a VA 
examination in November 1958.  X-rays did not show any 
evidence of arthritis.  The veteran was granted service 
connection for a right knee disability on that basis in that 
same month and assigned a 10 percent disability rating.  

The veteran later sought an increased rating for his right 
knee disability in October 1996.  He reported having had 
surgery on the right knee in 1987.  He did not indicate any 
other treatment for his right knee in the intervening years.

The veteran was afforded a VA orthopedic examination in 
December 1996.  The veteran gave a history of arthroscopic 
surgery in 1987 that improved his right knee condition.  On 
physical examination there was no swelling or deformity.  
There were no marks of surgery.  The ligaments were stable.  
There was mild tenderness on patellar compression.  The 
quadriceps muscle was said to be satisfactory with good 
muscle tone.  The range of motion was measured as from 0 to 
130 degrees with complaint of pain.  The diagnosis at the 
time was status-post surgery of the right knee with no 
evidence of arthritis.

The veteran submitted his current claim in September 2000.  
He complained of ongoing pain and limitation of motion of the 
right knee.

The veteran was afforded a VA orthopedic examination in 
November 2000.  He complained of some pain in the right knee.  
He said that it would occasionally seem to "pop out" but he 
never fell.  He said that he would tend to lose his balance.  
The examiner reported that the alignment of the right knee 
was normal.  There was mild effusion in the joint, with some 
swelling and tenderness anteriorly.  There was no crepitation 
on movement.  The joint line was nontender.  McMurray, 
Drawer, and Lachman tests were all reported as negative.  The 
range of motion was given as from 0 to 130 degrees.  The 
veteran's quadriceps muscle tone was described as moderate.  
The examiner said that x-rays of the right knee showed 
moderate degenerative arthritis without any specific 
appearance of radiopaque loose bodies in the joint.  The 
final diagnosis regarding the right knee was history of 
injury to the right knee, moderate degenerative arthritis 
without any evidence of ligamentous relaxation.

The Board notes that treatment information was received from 
F. E. Grubb, D.C.  However, the information related strictly 
to chiropractic treatment provided to the veteran for his 
back complaints.  

The RO issued the rating decision on appeal in February 2001.  
The RO denied an increased rating for the veteran's right 
knee disability.  However, the diagnostic code used to 
evaluate the veteran's disability was changed.  Previously, 
the veteran's service-connected right knee disability was 
rated under Diagnostic Code 5257, pertaining to disabilities 
of the knee involving lateral instability and/or subluxation.  
See 38 C.F.R. § 4.71a (2004).  The RO rated the veteran's 
right knee disability under Diagnostic Code 5003 and 
Diagnostic Code 5260, which relate to disabilities involving 
degenerative arthritis and limitation of flexion of the knee 
joint, respectively.  Id.  

The veteran submitted medical records from Crittenton 
Hospital in November 2001.  The records related to the 
veteran's right knee surgery in 1987.  The records reflect 
surgical treatment for a meniscal tear in January 1987.  The 
veteran was noted to be seen with a recent history of pain 
and swelling of his right knee after cross-country and 
downhill skiing.  The records also noted his history of a 
right knee injury in service, 30 years earlier.  X-rays were 
negative for arthritis.  The impressions at that time were 
chronic effusion of the right knee, secondary to meniscal 
tear, and residuals of an old sprain, right anterior cruciate 
ligament with mild cruciate laxity.  The veteran underwent 
arthroscopic surgery later that same month.

The veteran also submitted treatment records from the Mayo 
Clinic for outpatient evaluations and diagnostic studies 
conducted in October 2001.  The clinical records show that 
the veteran presented with a several-month history of 
increasing discomfort in his right knee.  The veteran's right 
knee surgery in 1987 was noted.  The veteran complained of a 
sense of instability with giving way on a fairly frequent 
basis.  He had never actually fallen but had had to catch 
himself.  He had no evidence of recurrent effusions but 
complained of intermittent locking.  The examiner reported 
that veteran walked without an antalgic gait.  The veteran 
did not appear to have any significant abnormality except for 
a valgus orientation to his knee.  The veteran was able to 
squat to the floor and could walk in a squat position without 
any undue amount of discomfort.  There was no evidence of 
effusion.  The veteran was said to be stable to varus, valgus 
and anterior/posterior stressing.  The examiner said that the 
veteran exhibited a full range of motion.  He said that the 
veteran had some obvious capturing with rotation maneuvers.  
There was some pain along the subcutaneous border of the 
tibia, the medial and lateral joint line and some crepitation 
from the knee joint.  He said that the veteran's 
patellofemoral joint seemed to track appropriately and did 
not seem to have an inordinate amount of pain on the 
retropatellar surface.  The examiner said that the veteran 
had the possibility of meniscal pathology and the possibility 
of an ancient anterior cruciate deficiency.  

The results of a magnetic resonance imaging (MRI) test of the 
right knee were said to show advanced changes of 
osteoarthritis, most marked in the lateral compartment.  
There were complex tears involving the body and posterior 
horn of both the medial and lateral menisci.  There was also 
Grade IV chondromalacia in the lateral compartment, and Grade 
II chondromalacia of the patellofemoral joint.  There was 
joint effusion and a large popliteal cyst.  There was also a 
small amount of fluid in the semimembranous bursa compatible 
with bursitis.  The cruciate and collateral ligaments were 
intact.  X-rays of the right knee were interpreted to show 
degenerative changes with lateral compartment narrowing.  
There was small effusion or synovitis of the right knee.  

The veteran was evaluated again, subsequent to the several 
diagnostic studies.  The examiner said that the veteran had a 
significant amount of degenerative arthritis of the right 
knee.  Arthroscopic surgery was discussed but the veteran 
deferred on the surgery.  The examiner opined that the 
veteran would likely require a total knee arthroplasty in the 
future.  The pertinent diagnosis was significant amount of 
degenerative arthritis of the right knee.

The veteran's case was remanded for additional development in 
November 2003.  The veteran complained of fairly constant 
right knee pain that he said was an 8-9 on a scale of 1 to 
10.  He said that his knee sometimes gave out, especially on 
uneven ground.  He used a knee brace for stability.  He took 
aspirin and Motrin for his pain.  He said that he 
occasionally used a cane.  The examiner said that there was 
no history of flare-ups, or instability.  The veteran said 
that repetitive motion increased his pain.  The examiner 
noted the veteran's history of a knee injury in service and 
of his surgery in 1987.  The examiner said that the veteran 
was wearing an elastic knee brace that was removed for the 
examination.  The examiner reported that there was some 
swelling and effusion of the right knee.  The knee felt 
slightly warm.  There was also evidence of moderate 
crepitation and visible signs of surgical scars.  The 
patellar position was normal and tender on palpation.  There 
was tenderness in the joint line.  The examiner reported that 
the mediolateral ligament was stable and the anteroposterior 
movement was stable.  There appeared to be mild quadriceps 
muscle atrophy.  The veteran's movement was described as 
slightly guarded.  There was a range of motion from 5 to 125 
degrees, with both active and passive tests.  The examiner 
said that x-rays of the right knee revealed evidence of 
degenerative arthritis, mostly involving the lateral 
compartment as well as the patellofemoral compartment.

The diagnosis was history of initial injury to the right knee 
in 1956, followed by continued symptoms with surgery in 1987.  
There was limitation of motion with swelling and effusion in 
the knee but with a stable joint.  There was X-ray evidence 
of degenerative arthritis.  The examiner also commented that 
the veteran's functional disability was minimal to moderate 
in relation to his right knee use and the functional loss of 
the right knee, mainly in terms of motion, was moderate, 
without any instability.  The examiner noted that there was 
no history of flare-up, fatigability or incoordination.  
There was also no evidence of instability of the knee joint 
as the ligaments were stable.  The examiner added that they 
had reviewed the records from the Mayo Clinic.  The examiner 
stated that it was at least as likely as not that the 
findings on the MRI were related to the veteran's service-
connected right knee.  

The AMC issued a rating decision in June 2004.  The veteran's 
right knee disability rating was increased to 20 percent 
under Diagnostic Code 5260.  He was also issued a separate 10 
percent disability rating for degenerative arthritis of the 
right knee.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

As noted above, the veteran's right knee disability was 
originally rated under Diagnostic Code 5257, pertaining to 
disabilities of the knee involving lateral instability and/or 
subluxation.  See 38 C.F.R. § 4.71a (2004).  The RO changed 
the diagnostic code used to evaluate the veteran's disability 
when it issued the February 2001 rating decision.  The RO 
rated the veteran's right knee disability under Diagnostic 
Code 5260, which relates to disabilities of the knee 
involving a limitation of flexion.  Id.

The veteran's right knee disability is currently rated as 20 
percent disabling under Diagnostic Code 5260 and 10 percent 
under Diagnostic Code 5003.  Under Diagnostic Code 5260, a 
noncompensable rating is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is for consideration where 
flexion is limited to 45 degrees.  A 20 percent disability is 
warranted where flexion is limited to 30 degrees.  A 30 
percent rating is for application when flexion is limited to 
15 degrees.  Id.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004)).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint involved is not 
compensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is assignable for each major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a (2004).  

In reviewing the evidence of record, there is no basis to 
assign a 30 percent rating under Diagnostic Code 5260.  The 
veteran's flexion was noted to be to 130 degrees at the time 
of his November 2000 VA examination.  It was described as 
full by the Mayo Clinic examiner in October 2001.  Finally, 
the May 2004 VA examiner reported flexion to be to 125 
degrees.  The veteran's current limitation of flexion does 
not satisfy the criteria for a compensable rating under 
Diagnostic Code 5260.

The Board has also considered the veteran's right knee 
disability for limitation of extension under Diagnostic Code 
5261.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261 a 
noncompensable rating is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is for consideration when 
extension of the knee is limited to 10 degrees.  A 20 percent 
is applicable when extension is limited to 15 degrees.  
Finally, a 30 percent evaluation is warranted where extension 
is limited to 20 degrees.  Id.

The objective medical evidence of record reflects that the 
veteran, at most, satisfies the criteria for a noncompensable 
rating under Diagnostic Code 5261.  The most recent VA 
examination provided a range of motion for extension limited 
to 5 degrees while the other medical evidence shows that he 
had full extension.  Thus, there is no basis to assign an 
increased rating for limitation of extension under Diagnostic 
Code 5261.  

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving away and having suffered several falls, the VA 
examinations and the Mayo Clinic records report good 
stability of the knee joint.  Consequently, the Board finds 
that there is no basis to assign a disability rating under 
Diagnostic Code 5257.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Code 5256 or 
5262, 38 C.F.R. § 4.71a is not for application in this case.  

The Board notes that VA's General Counsel has recently issued 
a precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, neither the veteran's 
limitation of flexion nor his limitation of extension is such 
that a compensable rating is warranted.

In this case, the veteran's degenerative arthritis of the 
right knee was considered as one of the residuals of his 
service-connected right knee disability at the time of the 
February 2001 rating decision which maintained his disability 
rating at 10 percent.  Evidence at that time recorded a range 
of motion of 0 to 130 degrees.  While the veteran's 
disability rating was not increased, the rationale for the 
rating was that the veteran had a less than full range of 
motion, although noncompensable in itself, that was 
associated with degenerative arthritis of the joint.  He did 
not meet the criteria for a compensable rating under either 
limitation of flexion or extension.

The RO increased the veteran's disability rating for the 
right knee to 20 percent under Diagnostic Code 5260 in June 
2004.  The increase was based on the results of the several 
VA examinations and the Mayo Clinic records, even though the 
veteran had flexion to 125 degrees.  The RO also assigned a 
separate 10 percent rating for arthritis.  (The RO determined 
that there was painful motion with x-ray evidence of 
degenerative arthritis.)

The Board notes that a separate rating for arthritis of a 
knee joint may be assigned when the veteran has arthritis and 
instability.  The concept being that such a rating would be 
in order where there was a musculoskeletal disability not 
involving limitation of motion and a musculoskeletal 
disability predicated on limitation of motion.  See 
VAOPGCPRECs 23-97, 9-98.  Typically, the separate rating is 
assigned where the primary knee disability involves 
Diagnostic Code 5257, a diagnostic code where the disability 
is not premised on a limitation of motion.

In the veteran's case, despite his not being rated under 
Diagnostic Code 5257 (his right knee disability was evaluated 
under Diagnostic Code 5260) the RO chose to grant a separate 
10 percent disability rating for the limitation of motion 
caused by pain from arthritis of the right knee joint.  While 
the Board cannot find a basis to justify this decision under 
VAOPGCPRECs 23-97, 9-98, there is justification for the 
rating under VAOPGCPREC 9-2004.  The RO's actions constitute 
a recognition of a separate disability involving limitation 
of extension of the veteran's right knee.  Although the level 
of impairment is noncompensable under the pertinent rating 
criteria, the RO has relied on the painful motion element to 
justify the 10 percent rating.  The same rationale was the 
basis for the increase to 20 percent under Diagnostic Code 
5260.

The Board finds that, even with comments made on examination 
concerning the functional loss experienced by the veteran due 
to pain, see 38 C.F.R. §§ 4.40, 4.45 (2004), the functional 
loss has been described as being minimal to moderate in 
severity.  Given the relatively good motion (5 to 125 
degrees), and the 20 and 10 percent ratings which already 
contemplate functional losses due to pain, etc., the Board 
finds that increased ratings are not warranted.  In other 
words, to receive a higher rating based on functional loss, 
the loss would have to equate to significantly greater loss 
of motion than shown to this point.  Because the examiner 
felt that functional losses equated to no more than minimal 
to moderate disability, the Board finds that such losses can 
not be said to equate to limitation of extension to 10 
degrees or limitation of flexion to 15 degrees.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In short, the veteran's 
current ratings encompass his complaints of pain.  There is 
no objective evidence of fatigability, incoordination, or 
instability.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for service-connected right knee 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2004).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issues involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming an increased rating for a right knee 
disability where service connection had been effect since 
1958.  His current claim originated in September 2000.

The veteran's claim was denied in February 2001; with notice 
of the rating action provided in March 2001.  The rating 
action informed the veteran as to why his claim was denied.

The RO wrote to the veteran in October 2002.  The veteran was 
informed of the VCAA and VA's obligations and duties under 
the VCAA to provide the proper notice and assistance required 
under the law.  The veteran was advised to submit evidence on 
his behalf or to identify evidence he wanted VA assistance in 
obtaining.  He was also informed of what evidence had been 
developed during the pendency of his claim.  

The RO advised the veteran of the status of his claim in 
March 2003.  He was advised that additional evidence had been 
received from Dr. Grubb.

The Board remanded the veteran's claim, in part, for a 
revised VCAA notice letter in November 2003.  (The previous 
letter had addressed the elements necessary to substantiate a 
claim for service connection.  As the veteran's claim was for 
an increased rating, a modified letter was required.)

The AMC, acting on behalf of the RO, wrote to the veteran in 
March 2004.  The AMC provided a detailed notice of what 
evidence the veteran needed to substantiate his claim.  He 
was further informed of the additional actions taken in 
support of his claim and advised that VA would assist him in 
obtaining any additional evidence he identified as being 
pertinent to his claim.  Finally, the veteran was notified 
that he would be scheduled for another VA examination.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that an increased rating is 
warranted.  The veteran was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, private records were submitted by the veteran 
and obtained by VA.  The veteran was afforded several VA 
examinations.  The veteran submitted a statement in May 2004 
wherein he stated that he had no further evidence to submit 
and asked that VA proceed with the adjudication of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to increased ratings for right knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



